Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nordby et al (US 20100286640).
Claim 1 of the reference discloses a “layered adhesive construction comprising a backing layer and a first and second layer of hydrocolloid adhesive, where the first and second layer of hydrocolloid adhesive have different composition”. Note example 2 at paragraph 75 disclosing a first adhesive layer containing the known acidic polysaccharide pectin in combination with AKUCELL AF 2881 (sodium carboxymethyl cellulose as set out at paragraph 73). Since the first adhesive layer contains a macromolecular acid as well as a macromolecular base the first adhesive layer would act as a buffer. Note paragraph 33 for use as a planar adhesive construction useful for .

Claims 1-7 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Taylor et al. 20130231600.
Claims 1 and 11 lack support in parent case 13778538 since the parent cases fails to broadly support the second adhesives but rather only supports use of PSA’s as second adhesives. The effective filing date of all claims of the present case is therefore the actual filing date, August 18, 2017 and Taylor is therefore available under 35 USC 102(b). 
The reference discloses buffered adhesive compositions comprising high molecular weight non neutralized polymeric acid and a high molecular weight partially neutralized polymeric acids for use as wound dressings and ostomy skin barriers (abstract). Note document claim 3 disclosing that an additional adhesive (a PSA) may be added and thus the limitations of present claim 1 are met. Note also paragraph 66 for an example according to the invention for ostomy skin barriers. Note paragraph 62 where a hydrocolloid may be used as a component of the adhesive. Note paragraph 29 for a combination of neutralized and non neutralized polyacrylic acids as in claim 7. Note .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7, 15-17 and 19 of copending Application No. 16/594665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims which are narrower than the present claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


s 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 and 17-22 of U.S. Patent No. 10470936. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims which are narrower than the present claims anticipate the present claims.


The prior art does not teach or suggest applicants specific combination of the specific amounts of materials in claims 8-10.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-31-21